DETAILED ACTION
This office action is in response to applicant's communication filed on 09/30/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1, 10, and 16 are amended.
Claim 9 is canceled through an Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
			Authorization for this examiner’s amendment was given in an interview on December 13, 2021, and follow-up email correspondence on December 14, 2021 with Applicant’s representative (Daniel A. Tate, Reg. No. 60,870).

The application has been amended as follows: 
Independent claim 1 amended as:	
A method comprising:
storing identifiers of objects that are modified by execution of a metadata operation into a scratch area of a message payload of a message , wherein the message, comprising the metadata operation and the identifiers within the scratch area of the message payload, is stored into a non-volatile log (NVLog);
in response to determining that the metadata operation is to be replayed for a target file system, querying, using a first identifier stored in the message, a tracking data structure used to track identifiers of objects that are pending to be modified by pending operations dispatched to the target file system;
in response to the first identifier not occurring within the tracking data structure, dispatching the metadata operation to the target file system for replay; and
in response to the first identifier occurring within the tracking data structure: 
withholding dispatch of the metadata operation to the target file system for replay until the tracking data structure no longer comprises the first identifier;
queuing the metadata operation for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay; and
in response to the threshold amount of time occurring, querying, using the first identifier stored in the message, the tracking data structure to determine whether the first identifier of an object that is to be modified by the metadata operation occurs within the tracking data structure.

Dependent claim 9 is canceled.

Independent claim 10 amended as:	
A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
store identifiers of objects that are modified by execution of a metadata operation into a scratch area of a message payload of a message , wherein the message, comprising the metadata operation and the identifiers within the scratch area of the message payload, is stored into a non-volatile log (NVLog);

in response to the first identifier not occurring within the tracking data structure, dispatching the metadata operation to the target file system for replay; and
in response to the first identifier occurring within the tracking data structure: 
withholding dispatch of the metadata operation to the target file system for replay until the tracking data structure no longer comprises the first identifier;
queuing the metadata operation for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay; and
in response to the threshold amount of time occurring, querying, using the first identifier stored in the message, the tracking data structure to determine whether the first identifier of an object that is to be modified by the metadata operation occurs within the tracking data structure.

Independent claim 16 amended as:	
A computing device comprising:
		a memory comprising machine executable code having stored thereon instructions for performing a method; and
		a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
store identifiers of objects that are modified by execution of a metadata operation into a scratch area of a message payload of a message , wherein the message, comprising the metadata operation and the identifiers within the scratch area of the message payload, is stored into a non-volatile log (NVLog);
in response to determining that the metadata operation is to be replayed for a target file system, querying, using a first identifier stored in the message, a 
in response to the first identifier not occurring within the tracking data structure, dispatching the metadata operation to the target file system for replay; and
in response to the first identifier occurring within the tracking data structure: 
withholding dispatch of the metadata operation to the target file system for replay until the tracking data structure no longer comprises the first identifier;
queuing the metadata operation for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay; and
in response to the threshold amount of time occurring, querying, using the first identifier stored in the message, the tracking data structure to determine whether the first identifier of an object that is to be modified by the metadata operation occurs within the tracking data structure.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward a method and system to enable efficient replay of metadata and data operations, by tracking and storing identifiers of objects modified by the execution of each operation in order to determine which operations are independent with respect to one another and which operations are dependent with respect to one another.
			The most relevant prior arts are Avati (US 2014/0222878 A1), in view of Ngan (US 2017/0091299 A1), Ashcraft (US 8,838,539 B1) and Lee (US 2017/0177658 A1).

			However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following: 	“...storing identifiers of objects that are modified by execution of a metadata operation into a scratch area of a message payload... querying, using a first identifier stored in the message, tracking data structure used to track identifiers of objects that are pending to be modified by pending operations dispatched to the target file system; ...in response to the first identifier occurring within the tracking data structure: withholding dispatch of the metadata operation to the target file system for replay until the tracking data structure no longer comprises the first identifier; queuing the metadata operation for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay; and in response to the threshold amount of time occurring, querying, using the first identifier stored in the message, the tracking data structure to determine whether the first identifier of an object that is to be modified by the metadata operation occurs within the tracking data structure.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165